Order entered December 21, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00756-CR
                                      No. 05-16-00757-CR

                        DANIEL ALBERTO MONTOYA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause No. F14-31191-R & F14-31192-R

                                           ORDER
       On August 23, 2016, six volumes of reporter’s record were filed. Volumes 2, 3, and 5,

however, were volumes of the reporter’s record in trial court cause number F14-31115-R. On

December 19, 2016, the correct volumes 2, 3, and 5 for these appeals were filed. We STRIKE

the volumes 2, 3, and 5 of the reporter’s record bearing trial court cause number F14-31115-R

that were filed August 23, 2016.

       The State’s brief is currently due January 8, 2017.

                                                      /s/    ADA BROWN
                                                             JUSTICE